

RG Global Lifestyles, Inc.
30021 Tomas, Suite 200
Rancho Santa Margarita, CA 92668




December 1, 2007




Brian Ruttencutter
1071 Castlerock Lane
North Tustin, CA 92705


Re: Offer of Employment


Dear Brian,


On behalf of RG Global Lifestyles, Inc. (the “Company”), I am pleased to offer
you full-time employment in the regular position of Chief Financial Officer,
beginning December 1, 2007, subject to the following terms and conditions.
 
Cash Compensation


As a full-time employee in the regular position of Chief Financial Officer, you
will earn a base salary annualized at $180,000 (“Base Salary”). The Base Salary
shall at no time be reduced by more than 20%, and only in the event that the
Company’s Board of Directors determines that the Company’s financial condition
has materially deteriorated and such a reduction shall be effected similarly on
other Company management, or such a reduction may be considered a termination
without Cause as defined herein, at your discretion.


Commissions/Bonuses


You are eligible to earn an annual bonus in addition to your Base Salary up to a
maximum of 40% of your Base Salary. The annual bonus will be calculated at 1.5%
of the Company’s fiscal year end (March 31) pre-tax income.


Benefits


You shall be eligible to participate in all of the employee benefits and benefit
plans that the Company generally makes available to its full-time regular
employees, subject to the terms and conditions of such benefits and benefit
plans, including group health plans, life, disability and AD&D insurances,
dental, a 401k Plan, a Section 125 Plan, and paid time off. Detailed information
about the benefits presently available will be provided to you on your first day
of employment.


Until such time as the Company has a PPO health insurance plan, the Company will
reimburse your Cobra health benefit costs from your prior employment up to
$1,100/month.
 

--------------------------------------------------------------------------------


Brian Ruttencutter
December 1, 2007
 
Page 2 of 4

 
 
Business Tools and Expense Reimbursements


Company will provide you appropriate office space and business equipment and
supplies as reasonably necessary to carry out your responsibilities as Chief
Financial Officer. Additionally, the Company will promptly reimburse you for
reasonable costs incurred by you on behalf of the Company in the performance of
your responsibilities as Chief Financial Officer. Included in such
reimbursements will be reasonable membership fees for participating in
applicable professional organizations.


Equity


After commencement of your employment, it will be recommended to the Company’s
Board of Directors (the “Board”) that you be granted an incentive stock option
to purchase 300,000 shares of the Company’s common stock under the Company’s
then current stock option plan. The per share exercise price of the option will
be equal to the fair market value of the common stock on the date the Board
actually approves the grant, and that date will likely be after the date you
begin your employment with the Company. The option will be evidenced by a
standard stock option agreement, and will be subject to the terms and conditions
of that agreement and the stock option plan under which the option is granted.
Such terms and conditions will include, but not be limited to, two year monthly
vesting schedule and pre-requisites for exercising the option.


“At Will” Employment


RG Global is an at-will employer, and neither you nor RG Global is bound to
continue this employment relationship if either chooses, at its will, to end the
relationship at any time, with or without “Cause” or prior warning. However, if
you are terminated without Cause, you will be eligible to receive your Base
Salary, any earned but unpaid bonuses and full benefits for six months from the
date of your termination. For purposes of your employment, “Cause” shall mean
any of the following: (i) the past or present commission of a felony or other
crime or the commission of any other act or omission involving dishonesty or
fraud with respect to the Company or any of its subsidiaries, customers or
suppliers, (ii) reporting to work under the influence of alcohol or illegal
drugs, the use of illegal drugs (whether or not at the workplace) or other
conduct causing the Company or any of its subsidiaries public disgrace or
disrepute or material economic harm, (iii) repeated willful failure to perform
duties as reasonably directed by the CEO or Board, (iv) any act or omission
aiding or abetting a competitor, supplier or customer of the Company or any of
its subsidiaries to the material disadvantage or detriment of the Company or any
of its subsidiaries, or (v) breach of fiduciary duty, gross negligence or
willful misconduct with respect to the Company or any of its subsidiaries.
Notwithstanding the foregoing, the Company may terminate this employment
relationship for employee’s repeated inability to perform CFO duties as
reasonably directed by the CEO or Board for a period of six months after
December 1, 2007 and not have such termination be considered without Cause for
purposes of the severance payment above.



--------------------------------------------------------------------------------


Brian Ruttencutter
December 1, 2007
 
Page 3 of 4

 
 
Full-time Services to The Company


The Company requires that, as a full-time employee, you devote your full
business time, attention, skills and efforts to the tasks and duties of your
position as assigned by the Company. If you wish to request consent to provide
services (for any or no form of compensation) to any other person or business
entity while employed by the Company, please contact the Company’s Chief
Executive Officer.


Conditions


This offer, and any employment pursuant to this offer, is conditioned upon the
following:



·  
Your ability to provide satisfactory documentary proof of your identity and
right to work in the United States of America on your first day of employment.




·  
Your signed agreement to, and ongoing compliance with, the terms of the enclosed
Proprietary Information Agreement without modification.




·  
Your consent to, and results satisfactory to the Company of, reference and
background checks. Until you have been informed in writing by the Company that
such checks have been completed and the results satisfactory, you may wish to
defer reliance on this offer.




·  
Your return of the enclosed copy of this letter, after being signed by you
without modification, to the Company’s Chief Executive Officer no later than
December 3, 2007, after which time this offer will expire.



By signing and accepting this offer, you represent and warrant that: (i) you are
not subject to any pre-existing contractual or other legal obligation with any
person, company or business enterprise which may be an impediment to your
employment with, or your providing services to, the Company as its employee; and
(ii) you have not and shall not bring onto Company premises, or use in the
course of your employment with the Company, any confidential or proprietary
information of another person, company or business enterprise to whom you
previously provided services.


Entire Agreement


If you accept this offer, and the conditions of this offer are satisfied, this
letter and the written agreements referenced in this letter shall constitute the
complete agreement between you and the Company with respect to the initial terms
and conditions of your employment. Any representations, whether written or oral,
not contained in this letter or contrary to those contained in this letter, that
may have been made to you are expressly cancelled and superceded by this offer.
Except as otherwise specified in this letter, the terms and conditions of your
employment pursuant to this letter may not be changed, except by a writing
issued by the Chief Executive Officer.



--------------------------------------------------------------------------------


Brian Ruttencutter
December 1, 2007
 
Page 4 of 4

 
If you accept this offer, please date and sign below, on the enclosed copy of
this letter and return it to me no later than December 3, 2007. Please retain
the original of this letter for your records. You should bring your INS Form I-9
required identification and proof of authorization to work with you on your
first day of employment.


If you have any questions regarding this offer letter, please feel free to
contact the Company’s CEO.


Sincerely,
 
/s/ Grant King              
Grant King, CEO




I accept the above offer, and request to begin employment on December 1, 2007:





Dated: December 1, 2007
/s/ Brian Ruttencutter
 
Signature

                 
 

--------------------------------------------------------------------------------

